DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, in lines 8-9, the limitation “…and wherein the optical fiber includes an illuminated distal portion that is greater than Ltube” is recited, which renders the claim indefinite as it is unclear as to what aspect of the illuminated distal portion is “greater than Ltube”.  For examination purposes, Examiner assumes that a length of the illuminated distal portion is greater than the length Ltube.  Claim 10 (see lines 8-9) is similarly rejected.
With regards to claim 3, in line 1, the limitation “a distal portion” is recited.  It is unclear as to whether the “a distal portion” is referring to the same “illuminated distal 
With regards to claim 13, in lines 1-2, the limitation “a distal portion” is recited.  It is unclear as to whether the “a distal portion” is referring to the same “illuminated distal portion” as recited in line 9 of claim 10, or referring to a different distal portion.  For examination purposes, Examiner assumes the former.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US Pub No. 2006/0036164) in view of Imam (US Pub No. 2008/0194973) or in view of  Mak et al. (US Pub No. 2017/0086938).
With regards to claim 1, Wilson et al. disclose a device for inspecting and verifying the placement of a tube (101, which has a distal end 103 and a proximal end 
an optical fiber (107, 209) having a proximal end and a distal end, wherein the optical fiber has a length, Lfiber, and an outer diameter, Dfiber, wherein Lfiber is greater than Ltube and Dfiber is less than Dlumen (Lfiber > Ltube and Dfiber > Dlumen) (paragraphs [0099], [0105], note that the tube (101) has a length from proximal end (105) to distal end (103), wherein the optical fiber (209) extends from the light source (109) into the catheter/tube (101), entering at the proximal end (105) of the catheter and extending the length of the catheter and terminating at the distal end (103), and therefore the optical fiber, which covers the length of the catheter and also extends an additional length from the light source end, has a longer length than the length of the catheter/tube (101); paragraph [0038], referring to the waveguide extending slightly beyond the tip of the catheter/tube; Figures 1-2 and 4-5),
and wherein the optical fiber includes an illuminated distal portion (paragraph [0099], referring to the light signal being emitted from the waveguide 107 at the distal end 103 of catheter (101), preferably 360 degrees in all directions, wherein the light passes through the body of the patient)
in all directions (i.e. light that is transmitted “in all directions” would include light that is transmitted for “radiation radially outward therefrom”) and the light radiation passes through the body of the patient/surrounding tissue and exits the patient’s body (i.e. “smallest infant” which would be a neonate) and the emitted light is used to directly view the location/position of the tube (101) (i.e. note that “directly” viewing the location/position of the tube allows for “an unaided visual verification”), as well as to provide an anatomical image, and therefore illumination of the tube and anatomical features occurs for an unaided visual verification of a proper/improper placement of the tube; Figures 1-2 and 4-5).  

Imam discloses a light-guided catheter for direct visualization of placement of the catheter, wherein an outer/protective proximal sheath (118) of the catheter device (102) may be optically opaque so that only optical radiation (119) emanating from that portion of the optical fiber (110) protruding from the distal end of the catheter may propagate outward ultimately to the surgeon’s eyes (120) for direct viewing of the in-dwelling location of the catheter tip region (116) (paragraphs [0072], [0077]; Figure 1, note that the distal portion of the optical fiber (110) is an illuminated distal portion that is greater in length than the length of the catheter device/sheath (i.e. Ltube) and further the distal portion of the optical fiber (110) has a higher light-loss than the proximal portion, wherein the proximal portion of the optical fiber (110) is enclosed in an opaque sheath (118)). Thus, the physician may visually track the location of the distal end region of the catheter (116) as the catheter is maneuvered toward the ultimate targeted location (paragraph [0077]).    
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the illuminated distal portion of the optical fiber of Wilson et al. be an illuminated distal portion that is greater than Ltube, as taught by Imam, in order to allow optical radiation from the distal tip end region of the tube/catheter emanate from that region, thereby allowing effective tracking of the location of the distal tip end region of the tube/catheter as the tube/catheter is maneuvered towards the ultimate targeted location
Alternatively, Mak et al. disclose a conductor-less shapeable surgical lighting system for use in surgical applications in which a medical clinician, once having establishing a surgical site, can shape the lighting system to selectively illuminate desired volumes of the surgical site (Abstract; paragraph [0022]).  The illumination system (100) includes a deformable illumination section (106) that delivers light to a larger area and wider illumination angle than forward light emitting illuminators and can be integrated with a surgical tool (paragraphs [0091], [0100]; Figures 4, 5B, 6B, 7A).  As illustrated in Figure 6B, as an alternative to providing forward planar illumination (i.e. depicted in Figure 6A), light can be emitted all along its length and its distal end, or can be coated along most of its length, but not all of it, so light is emitted at its distal end (24) and a short portion adjacent to the distal end (24) (paragraphs [0093]-[0095];  Figure 6B).  Further, the illumination system can be inserted into and past the end of and access port, such as a catheter or tube, and thus the length/depth of the illuminated distal portion of the illumination system can be greater than the length of the catheter/access port/”tube” (paragraphs [0027], [0064], [0069], referring to the lighting system being placed into the access port, which can be a “tube” for illumination; Figures 2, 7, 8).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the illuminated distal portion of the optical fiber of Wilson et al. be greater than Ltube, as taught by Mak et al., in order to selectively illuminate desired volumes of a desired site and deliver light to a larger area and wider illumination angle than forward light emitting illuminators (Abstract; paragraph [0091]).  

a tube (101, which has a distal end 103 and a proximal end 105; paragraph [0099], Figures 1-2) prepositioned through the esophagus to a predetermined point in an organ of the neonate, wherein the organ is selected from the group consisting of the lungs and the stomach (paragraph [0097], referring to the patient being the “smallest infant”; paragraphs [0005], [0033], referring to orgogastric/feeding tubes which are prepositioned through the esophagus and to the stomach), and wherein the tube has a length Ltube and is formed with a lumen having a diameter Dlumen (see Figures 1-2), the device comprising:
an optical fiber (107, 209) having a proximal end and a distal end, wherein the optical fiber has a length, Lfiber, and an outer diameter, Dfiber, wherein Lfiber is greater than Ltube and Dfiber is less than Dlumen (Lfiber > Ltube and Dfiber > Dlumen) (paragraphs [0099], [0105], note that the tube (101) has a length from proximal end (105) to distal end (103), wherein the optical fiber (209) extends from the light source (109) into the catheter (101), entering at the proximal end (105) of the catheter and extending the length of the catheter and terminating at the distal end (103), and therefore the optical fiber, which covers the length of the catheter and also extends an additional length from the light source end, has a longer length than the length of the catheter (101); paragraph [0038], referring to the waveguide extending slightly beyond the tip of the catheter; paragraphs [0109]-[0112], referring to the light emitting end of the optical fiber (209) being aligned with the distal end of the tube (101), wherein the light is directed in all directions and the light radiation passes through the surrounding tissue directly view the location/position of the tube (101), as well as to provide an anatomical image, and therefore illumination of the tube and anatomical features occurs for visually verifying proper/precise placement of the tube; Figures 1-2 and 4-5), 
and wherein the optical fiber includes an illuminated distal portion (paragraph [0099], referring to the light signal being emitted from the waveguide 107 at the distal end 103 of catheter (101), preferably 360 degrees in all directions, wherein the light passes through the body of the patient)
a light source (109), wherein the light source is optically attached to the proximal end of the optical fiber and is activated to transmit light through the optical fiber for radiating light radially outward from the illuminated distal portion of the optical fiber along the length Lfiber and through the body of the neonate as the optical fiber is advanced into the lumen of the tube and through an intubation length of the tube, to position the distal end of the optical fiber in the neonate for an unaided visual verification of whether there is proper placement of the tube in the neonate (paragraphs [0099], [0103]-[0104], paragraphs [0109]-[0112], referring to the light emitting end of the optical fiber (209) being aligned with the distal end of the tube (101), wherein the light is directed in all directions (i.e. light that is transmitted “in all directions” would include light that is transmitted for “radiation radially outward therefrom”) and the light radiation passes through the patient body/surrounding tissue and exits the patient’s body and the emitted light is used to directly view the location/position of the tube (101) (i.e. note that “directly” viewing the location/position of the tube allows for “an unaided visual verification”), as well as to provide an anatomical image, and therefore illumination of 
a supply container (i.e body of guidewire) for holding a plurality of optical fibers (i.e. optical fiber bundle which comprises a plurality of optical fibers), for use in subsequent treatments of a neonate (paragraph [0019], [0041],referring to the waveguide comprising multiple fibers in a fiber bundle, wherein reference to an “optical fiber” can refer to a single fiber, multiple fibers or a bundle of fibers; paragraphs [0021], [0046]-[0050], [0107], note that the body of the guidewire, within which the optical fiber (i.e. multiple fibers/bundle) is contained, serves as a supply container for holding the plurality of fibers); Figures 3F, 4-5).
However, Wilson et al. do not specifically disclose that the illuminated distal portion of the optical fiber is greater than Ltube. 
Imam discloses a light-guided catheter for direct visualization of placement of the catheter, wherein an outer/protective proximal sheath (118) of the catheter device (102) may be optically opaque so that only optical radiation (119) emanating from that portion of the optical fiber (110) protruding from the distal end of the catheter may propagate outward ultimately to the surgeon’s eyes (120) for direct viewing of the in-dwelling location of the catheter tip region (116) (paragraphs [0072], [0077]; Figure 1, note that the distal portion of the optical fiber (110) is an illuminated distal portion that is greater in length than the length of the catheter device/sheath (i.e. Ltube) and further the distal 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the illuminated distal portion of the optical fiber of Wilson et al. be an illuminated distal portion that is greater than Ltube, as taught by Imam, in order to only allow optical radiation from the distal tip end region of the tube/catheter emanate from that region, thereby allowing effective tracking of the location of the distal tip end region of the tube/catheter as the tube/catheter is maneuvered towards the ultimate targeted location
Alternatively, Mak et al. disclose a conductor-less shapeable surgical lighting system for use in surgical applications in which a medical clinician, once having establishing a surgical site, can shape the lighting system to selectively illuminate desired volumes of the surgical site (Abstract; paragraph [0022]).  The illumination system (100) includes a deformable illumination section (106) that delivers light to a larger area and wider illumination angle than forward light emitting illuminators and can be integrated with a surgical tool (paragraphs [0091], [0100]; Figures 4, 5B, 6B, 7A).  As illustrated in Figure 6B, as an alternative to providing forward planar illumination (i.e. depicted in Figure 6A), light can be emitted all along its length and its distal end, or can be coated along most of its length, but not all of it, so light is emitted at its distal end (24) and a short portion adjacent to the distal end (24) (paragraphs [0093]-[0095];  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the illuminated distal portion of Wilson et al. of the optical fiber be greater than Ltube, as taught by Mak et al., in order to selectively illuminate desired volumes of a desired site and deliver light to a larger area and wider illumination angle than forward light emitting illuminators (Abstract; paragraph [0091]).  
With regards to the limitations of the tube being specifically “prepositioned through the esophagus to a predetermined point in an organ…” and “to position the distal end of the optical fiber in the neonate for illuminating the tube and anatomical features of the neonate for an unaided visual verification of a proper/improper placement of the tube in the neonate”, Examiner notes that Wilson et al. does disclose these features. However, it should be noted that the claims are directed to an apparatus (i.e. a device/system), wherein the above noted limitations of prepositioning and positioning for an unaided visual verification are directed to an intended use and/or manner of operating the claimed device/system.  The limitations do not appear to be further structurally limiting the claimed device/system itself.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  As noted above, Wilson does disclose the above limitations.  However, even if this were not the case, the tube of Wilson et al.  would be capable of being inserted through any orifice of a neonate, including the esophagus and further the light source of Wilson et al. would be capable of emitting light such that the emitted light can be directly viewed, since the device is being used with the ”smallest infant”, which as is known in the art and further recognized by Applicant in paragraph [0023] of the corresponding instant PG-Pub, would aid in direct visualization due to the translucent nature of tissue in a neonate, and therefore the device/system of Wilson is capable of providing an “unaided visual verification” of any type of placement (i.e. proper/improper) of the tube in the neonate.  Therefore, even if Wilson et al. did not disclose the above limitations, the device/system of Wilson et al. would be structurally capable of providing the above features and thus Wilson meets the above limitations.  
With regards to claims 2 and 12, Wilson et al. disclose that the optical fiber is made of a high light-loss material to radiate light from the optical fiber along the length Lfiber (paragraph [0041], referring to the fiber being made of glass or plastic, which are high light-loss materials).
With regards to claims 3-4 and 13, Imam discloses that the optical fiber has a distal portion and a proximal portion and the distal portion has higher light-loss than the proximal portion, wherein the proximal portion of the optical fiber is enclosed in an opaque sheath (paragraphs [0072], [0077]; Figure 1, note that the distal portion of the 
With regards to claim 3-4, Mak et al. disclose that the optical fiber has a distal portion and a proximal portion and the distal portion has higher light-loss than the proximal portion (paragraphs [0091]-[0095], referring to coating the elongate section 106 along most of its length (i.e. including the proximal portion), but not all of it, so light is emitted at its distal end 24 and a short portion (i.e. distal portion) adjacent to the distal end 24, thereby resulting in higher light-loss at the distal portion than the proximal portion).  
With regards to claims 5 and 11, Wilson et al. disclose that the tube is selected from the group consisting of an endotracheal tube, a nasogastric tube and an orogastric tube (paragraphs [0033], [0035]).
With regards to claims 6 and 14, Wilson et al. disclose that the light source is a Light Emitting Diode (LED) (paragraphs [0019], [0052], [0058]).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. in view of Imam or Mak et al., as applied to claim 1 above, and further in view of Monguzzi et al. (US Patent No. 5,095,517).
With regards to claims 7-8, as discussed above, the above combined references meet the limitations of claim 1.  
Further, Wilson et al. disclose that their device further comprises a connector (i.e. “fiber optic connector” which couples the external, proximal end of the optical fiber to the light source) for optically attaching the light source to the optical fiber, wherein the 
However, they do not specifically disclose that the connector is a swivel connector.
Monguzzi et al. disclose a swiveling optical connector for joining optical fibers to optical unit components, wherein such a connector is of reduced cost and has a compact configuration which is capable of enabling a quick and gradual adjustment of the position and direction of the optical axis of the optical fibers introduced therein (Abstract; column 1, lines 7-10; column 2, lines 11-32).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the connector of the above combined references to be a swivel connector, as taught by Monguzzi et al., in order to provide a connector of reduced cost and of a compact configuration which is capable of enabling a quick and gradual adjustment of the position and direction of the optical axis of the optical fibers introduced therein (column 2, lines 11-32).

Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. in view of Imam or Mak et al. as applied to claims 1 and 10 above, and further in view of Adair (US Patent No. 5,402,768).
With regards to claims 9 and 15, as discussed above, the above combined references meet the limitations of claims 1 and 10.  Further, with regards to claim 9, Wilson et al. disclose a supply container for holding a plurality of individual optical fibers (paragraph [0019], [0041],referring to the waveguide comprising multiple fibers in a fiber 
However, the above combined references do not specifically disclose that the supply container comprises a cylindrical shaped body portion having a top end and a bottom end and defining a longitudinal axis therebetween, wherein the body portion is formed with a plurality of tubular shaped cavities for respectively holding an individual optical fiber, with each cavity aligned parallel to the axis, and wherein each cavity is open at the top end of the body portion and closed at the bottom end of the body portion; and a cap mounted for rotation on the top end of the body portion, wherein the cap is formed with a hole and the cap can be rotated on the body portion to selectively position the hole over a cavity in the body portion of the container for removing an optical fiber from the selected cavity.
Adair discloses an endoscope with a separable and disposable, initially sterile outer sheath containing one or more passageways and a resuable inner core which contains optics, image sensor and electronics, thereby allowing the endoscopes to be more easily and effectively sterilized as needed (Abstract; column 1, lines 10-13; column 2, lines 3-5).  Their endoscope comprises a cylindrical shaped body portion (11) having a top end (i.e. in Figure 6, referring to the left end portion of (11) which is open) and a bottom end (i.e. in Figure 6, referring to the right end portion of (11) which blocked by instruments and therefore “closed”) and defining a longitudinal axis therebetween, wherein the body portion (11 or 80) is formed with a plurality of tubular 
Before the effective filing date of the claimed invention, it would have been obvious to modify the device/system of the above combined references to comprise of a supply container comprising a cylindrical shaped body portion having a top end and a bottom end and defining a longitudinal axis therebetween, wherein the body portion is formed with a plurality of tubular shaped cavities with each cavity aligned parallel to the axis, and wherein each cavity is open at the top end of the body portion and closed at the bottom end of the body portion; and a cap mounted for rotation on the top end of the body portion, wherein the cap is formed with a hole and the cap can be rotated on the body portion to selectively position the hole over a cavity of the container in the body portion for removing an individual optical fiber from the selected cavity, as taught by Adair, in order to provide removable components, therby allowing the device/system to .  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Imam, previously of record, or the newly provided reference Mak, has been introduced to teach the illuminated distal portion of the optical fiber being greater than Ltube.
With regards to Wilson, Applicant argues that Wilson specifically and consistently discloses its reliance on an external detection device and therefore Applicant asserts that Wilson cannot be properly considered without also considering the inclusion of an external detection device. 
With regards to Applicant’s arguments that Wilson requires an external detection device, Examiner respectfully disagrees and notes that Wilson further discloses in paragraph [0056] that “the transdermally-transmitted light may also be viewed directly by the practitioner at certain wavelengths…” and in paragraph [0110] that “One embodiment of the invention provides for the operator of the system to use a detection device, such as, but not limited to, near-infrared night vision goggles (“NVG”) to directly view the location from which the radiation is being emitted during the placement of the catheter”.  Therefore, Wilson does disclose illuminating the tube an anatomical features of the neonate for “an unaided visual verification” of proper/improper placement of the 
With regards to Imam, Applicant argues that Imam does not provide a disclosure that when considered together with Wilson will lead a person of ordinary skill to the present invention.  Applicant further argues that neither Wilson nor Iman evince a need or motivation for the possibility of using their respective device on a neonate.  
Examiner respectfully disagrees and notes that Imam does provide a disclosure of an optical fiber including an illuminated distal portion that is greater than Ltube (see rejection for claims 1 and 10 above).  With regards to the use of the device on a neonate, Examiner notes that Wilson discloses in paragraph [0097] that “The “patient” of the present invention is any human…into which a catheter would be used.  The patient can be healthy or diseased, from the smallest infant to a large adult”, wherein “any human”, including “the smallest infant”, includes a neonate patient.  
Furthermore, with regards to the limitations of “to position the distal end of the optical fiber in the neonate for illuminating the tube and anatomical features of the neonate for an unaided visual verification of a proper/improper placement of the tube in the neonate”, as addressed above, Wilson et al. does disclose these features. However, it should be noted that the claims are directed to an apparatus (i.e. a device/system), wherein the above noted limitations of prepositioning and positioning for an unaided visual verification are directed to an intended use and/or manner of operating the claimed device/system.  The limitations do not appear to be further structurally limiting the claimed device/system itself.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  As noted above, Wilson does disclose the above limitations.  However, even if this were not the case, the tube of Wilson et al.  would be capable of being inserted through any orifice of a neonate, including the esophagus and further the light source of Wilson et al. would be capable of emitting light such that the emitted light can be directly viewed, and therefore would be capable of providing an “unaided visual verification” of any type of placement (i.e. proper/improper) of the tube in the neonate.  Therefore, even if Wilson et al. did not disclose the above limitations, the device/system of Wilson et al. would be structurally capable of providing the above features and thus Wilson would meet the above limitations even if they were silent with respect to these limitations.
The claims therefore remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793